Separate appeals by James L. Clare, as executor, etc., and Carl Bill Sohiffer, special guardian of John G. Cooney, from a decree of the Surrogate’s Court of *1015Bronx County, entered in the office of said Surrogate’s Court on May 23, 1941, directing said executor to turn over to petitioner Josephine Cooney a pass book of Bowery Savings Bank and that the balance in the account be paid to her, except that portion of said decree which awards $125 to said special guardian.
Decree, so far as appealed from, affirmed, with costs. No opinion.
Present- — -Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.; Untermyer and Dore, JJ., dissent and vote to reverse and dismiss the petition ¡dissenting opinion by Untermyer, J.